Citation Nr: 0116579	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  98-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of left knee injury, with Baker's cyst and 
instability, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to service connection for a right knee 
disability on a direct basis and as secondary to the service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 30 
percent for post-operative residuals, ligamentous 
instability, left knee, and denied service connection for 
residuals, right knee disability secondary to the service-
connected left knee disability.  By April 1999 rating 
decision, the RO granted service connection for traumatic 
arthritis of the left knee and assigned a 10 percent rating 
effective from December 27, 1996.  The veteran has continued 
his appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's post-operative residuals of left knee 
injury, with Baker's cyst and instability, is manifested by 
not more than severe instability of the knee.

3.  The veteran's arthritis of the left knee is manifested by 
complaints of left knee pain and functional impairment due to 
limitation of range of motion and pain on motion.  Range of 
motion is at least from 0 to 80 degrees.

4.  The preponderance of the evidence weighs against a 
finding that the veteran's right knee disability had its 
onset during service or that it was due to his service-
connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
post-operative residuals of left knee injury, with Baker's 
cyst and instability, are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2000).

2.  The criteria for a rating greater than 10 percent for 
arthritis of the left knee are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261, (2000).

3.  The veteran's right knee disability was not incurred in 
service, and is not due to or aggravated by the service-
connected left knee disability.  38 U.S.C.A. §§ 1110. 1131, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in December 1972 the 
veteran complained that his right knee had been painful for 
three days, and he reported that there had been no injury.  
The impression was normal knee examination.  In August 1974 
the veteran underwent left knee arthrotomy and medial 
meniscectomy.  In June 1975 he complained of pain in both 
knees and it appears that clinical findings were made 
pertaining to the left knee only.  The veteran was referred 
for orthopedic consultation, and he reported that he "fell 
yesterday" and complained of pain in the right knee.  
Examination showed a positive McMurray's sign in both knees 
and a tender medial joint in the right knee.  A Medical Board 
convened in April 1975 issued diagnoses of ligamentous 
instability, left knee and tear, medial meniscus, left knee.  
The veteran was discharged from service due to his left knee 
disability.  

On VA examination in June 1988 there were no complaints or 
findings pertaining to the right knee.

Treatment records from the Little Rock VA Hospital (VAH) 
showed that in August 1996 the veteran complained of 
progressive right knee pain and that his knees gave away.  He 
reported he had worn out his left knee brace and wanted a new 
one.  In December 1996 it was noted that the veteran's "major 
need subjectively" was for new braces secondary to an old 
injury.  The assessment was degenerative joint disease, with 
subjective pain/dysfunction.  In February 1997 he was fitted 
for a hinged brace for the left knee  

In a statement dated in August 1998, the veteran reported 
that he had been going to therapy for both knees for the past 
six months, at the Little Rock VAH.  

On VA examination in September 1998 the veteran reported that 
in service he sustained meniscus and ligament damage to the 
left knee, which remained symptomatic.  The veteran claimed 
that after service he worked in concrete until 1980, and then 
left the work force only to return later.  In 1994 he again 
left the work force and had not worked since that time.  He 
reported that the left knee always gave him problems 
consisting of instability, popping, and swelling, and that 
attempts to aspirate the left knee failed to produce a 
decrease in fluid.  He reported he reinjured the left knee in 
1993 while at work, due to instability occurring while 
carrying a weight, and that after this injury he was unable 
to work.  He had a brace that had been prescribed, and which 
he wore occasionally.  He claimed his right knee became 
symptomatic and unstable in 1995, with episodic giving away.  
He reported that a fall occurred when he lost his footing 
going up a driveway, due to the right knee being unstable.  
Examination showed he wore a brace on the left knee, which 
showed little sign of wear, and carried a cane in the right 
hand.  The knees were in a slight 5 degree valgus alignment, 
and it was noted that the veteran depended on the examining 
table for support while standing.  The left knee showed a 
range of motion of 0 to 120 degrees, and it was noted that 
the veteran was extremely protective of any stress testing of 
the left knee because of pain.  Torsional testing was not 
possible.  There was a 5-1/4 inch parapatellar surgical scar, 
well-healed and nonadherent.  Both thighs measured 19 inches 
at similar points and both calves measured 15 inches.  There 
was no increased heat in the knee joint.  Anteroposterior and 
lateral views of the left knee showed early degenerative 
changes along the rim in the vicinity of the medial 
compartment.  The impression was remote injury, remote 
surgery, left knee, degenerative arthritis left knee, and 
early degenerative arthritis of the right knee.  The VA 
examiner was "unable to establish a relationship between the 
findings and the complaints of the right knee and the injury 
that . . . occurred to the left".  

X-rays taken in September 1998 at the North Little Rock VA 
Medical Center (VAMC) showed that the left knee joint had 
arthritic changes with narrowing of the joint space, and the 
right knee joint space was relatively well preserved.

A VA discharge summary dated in December 1998 showed that the 
veteran was treated for unrelated problems.  It was noted 
that a pertinent clinical diagnosis that was noted, but not 
treated, was an ACL tear of left knee.  On discharge, 
examination of extremities revealed that the veteran walked 
with a limp and used a cane, had full range of motion of the 
lower extremities, and wore elastic supports for both knees.  
Examination of the right knee revealed a complex vertical 
tear of the posterior horn and body of the medial meniscus, 
and a probable partial ACL tear with intact fibers still 
identified.  In a brief account of the hospital course, it 
was noted that he was able to walk up and about and 
downstairs to smoke without incident.  He continued to limp 
and walk with a cane because of right knee pain.  In another 
VA discharge summary dated from December 1998 to January 
1999, it was noted that the veteran complained of some pain 
in his knees, mostly in his left knee, due to the previous 
tear of his left meniscus.  

An MRI of the left knee, performed in December 1998 at the 
Little Rock VAH, showed a status post medial meniscectomy and 
ACL tear, degenerative changes involving the tibiofemoral 
joint spaces as well as the patellofemoral joint space, skin 
thickening with edema immediately anterior to the 
infrapatellar tendon, a 7 mm osteochondral body, and a 
Baker's cyst with possible pes anserinus bursitis.  An MRI of 
the right knee showed a complex vertical tear of the 
posterior horn and body of the medial meniscus, probable 
partial ACL tear with intact fibers still identified, and a 
Baker's cyst.  

An x-ray of the left knee taken in January 1999 at the Little 
Rock VAH showed degenerative joint disease without interval 
change.  An x-ray of the right knee appeared relatively 
unremarkable.  

Treatment notes from the Little Rock VAMC showed that in 
January 1999 the veteran presented to the rehab department to 
receive gait training and an assistive device for 
ambulations, secondary to internal derangement of the right 
knee.  He reported that his knees were still giving out on 
him.  He was fitted with Canadian crutches and instructed in 
4-point alternating gait pattern to assist with increased 
stability during ambulation.  

On VA examination in March 1999 the veteran claimed that 
after the injury to the left knee in 1993, the right knee 
began to bother him and the symptoms in this knee increased 
and advanced over a six year period.  Examination revealed 
that the veteran wore a brace on the left and a sleeve type 
brace on the right, and his knees aligned in 5 degrees of 
valgus.  He was able to stand with both knees extended, and 
it was noted that he had fullness in the posterior aspect of 
both knees, more predominant on the right.  The veteran 
walked with a cane in his right hand, and had occasional 
grunting and forceful exhalations, expressing pain and 
discomfort in both knees.  In the supine position, the left 
knee showed a range of 0 to 125 degrees, and it was noted 
that a normal range for the veteran's age and build would be 
0 to 135 degrees.  It was noted that placing valgus and varus 
stress with the knee extended caused pain and tenderness.  It 
was also noted that torsional tests for impingement would not 
be done and it was felt that extreme testing of these knee 
joints was not indicated in light of the December 1998 
examination.  The impressions were remote injury, remote 
surgery, left knee, medial meniscectomy, absent anterior 
cruciate ligament left knee, absent medial meniscus left 
knee, Baker cyst left knee, osteochondritis/degenerative 
arthritis left knee, tear medial meniscus right knee, partial 
tear anterior cruciate ligament right knee, Baker cyst right 
knee, and bilateral instability of the knee joints.  

Also, on the report of VA examination in March 1999, the VA 
examiner noted that MRI's dated in December 1998 were 
reviewed, and explained the anatomical basis for symptoms in 
both knees, but did not give an answer as to whether the 
right knee disability was secondary to the left knee.  It was 
noted that the veteran was functionally limited because of 
pain and mechanical instability of both knees, and the 
veteran's knee pain began at onset, and increased until 
cessation of, range of motion.  The VA examiner noted that 
the record did not show an episode of trauma to the right 
knee associated with injury to the left or operated knee.  It 
was further noted that a careful search of the claims file 
did not establish a chronological series of symptoms or 
treatment referable to the right knee and the VA examiner 
opined that the veteran's "history as stated regarding the 
onset of symptoms in the right knee in 1993 does not 
establish a connection".

X-rays of the knees taken in March 1999 at the Little Rock 
VAH showed mild degenerative joint disease of the left knee 
and a relatively unremarkable examination of the right knee.  

Received from the veteran in March 1999 was a statement in 
which he expressed disagreement with the findings made on 
evaluation of his left knee, and with the percentage still 
being only 30 percent disabled after 20 years.  He reported 
that he underwent physical therapy at the "LRVAMC" for 
several months, and that the therapy was "good", but was not 
the core treatment for his knee.  He claimed that on the VA 
examination in 1998, the examiner did "as much examining as 
he could", but that while the examiner was twisting and 
pulling his knee, the pain was reportedly unbearable, and 
therefore, the examiner was unable to examine his knee 
completely.  The veteran claimed that was why the findings 
were not as thorough or as conclusive as they could have 
been.  The veteran indicated he was willing to try to 
complete another VA examination if needed.

By April 1999 rating decision, the RO granted service 
connection for traumatic arthritis of the left knee, as 
secondary to the service-connected disability of 
postoperative residuals, left knee injury, with Baker's cyst 
and instability, and assigned a 10 percent rating effective 
from December 27, 1996.  

Received from the veteran in June 1999 were several letters, 
which he claimed were addenda to his previous statements and 
submissions, as well as responses to various documents 
produced by the RO, including the statement of the case and 
the supplemental statement of the case.  On a document titled 
"Pertinent Information Relevant to My Claim in the Month of 
May 1999 with Respect to Back, Neck and Spine Injuries for 
Considerable Disability Claims", the veteran cited several 
dates during service from December 1972 to March 1975.  In a 
lengthy document titled "Brief of Petitioner" and "Joint 
Statement of Fact", the veteran provided specific responses 
to each portion of the April 1999 supplemental statement of 
the case.  With regard to the denial of a rating in excess of 
30 percent for postoperative residuals of a left knee injury, 
with Baker's cyst and instability, the veteran reported that 
his knee was deteriorating, and he was in pain at all times, 
and that there were examples of weakened movement and excess 
fatigability.  He claimed he was unable to stand for periods 
of time.  He contended that he should be assigned a 50 
percent rating for his left knee, and that 38 C.F.R. 
§ 3.321(b)(1) should apply to his case.  He claimed that his 
job stability after service was minimal, which he claimed was 
due to the injuries sustained in his left and right knees.  
He claimed he had only two jobs, as a roofer in Tennessee and 
as a roofer in Arkansas.  With regard to the denial of 
service connection for a right knee disability, the veteran 
essentially contended that when his left knee was injured in 
1993, the right knee was also injured and began to bother him 
at that time, and that he had excruciating pain in the right 
knee since that time.  The veteran also disputed the right 
knee findings made by the VA examiner in 1999.  With regard 
to the grant of service connection for traumatic arthritis of 
the left knee and the assignment of a 10 percent rating, the 
veteran essentially contended that a 20 percent rating should 
have been assigned.

Received by the RO in July 1999 were VA treatment records for 
the veteran, some of which had previously been reviewed by 
the RO.  In August 1996 the veteran complained of chronic 
progressive pain in the right knee which was "probably 
secondary to favoring it", and he also reported he had 
twisted the right knee three times.  Examination in May 1997 
showed full range of motion in both knees.  The assessment 
was bilateral degenerative joint disease and patellofemoral 
syndrome, and left MCL and ACL laxity.  An x-ray of the right 
knee taken in February 1998 provided an impression of a 
radiographically normal right knee.  In February 1998, 
examination of the left knee showed a positive anterior 
drawer sign, and the assessment included degenerative joint 
disease and old ligamentous injury of the left knee, and it 
was noted that there had been a recent twisting injury of the 
right knee.  In a letter dated in March 1998 it was noted 
that the veteran had an injured knee and was temporarily 
unable to work.  It was noted that he was going through a 
treatment process and rehabilitative efforts were being made.  

VA treatment records also showed that in April 1998 the 
veteran complained of pain in both knees, and that his left 
knee gave away.  Examination showed no swelling, redness, or 
effusion of either knee.  The left medial collateral ligament 
was intact but tender to stress, and there was tenderness in 
the joint margin of the femoral condyle.  The impressions 
were degenerative joint disease of the left knee and 
degenerative joint disease, patellofemoral, right knee.  In 
January 1999, the veteran complained of a several year 
history of bilateral knee pain, and examination showed 
bilateral full range of motion, medial joint line tenderness, 
and a positive Lachman's test. Five days later, he complained 
of bilateral knee pain, worsening over the years.  On 
examination the left knee was "hypersensitive" and it was 
noted that the veteran was blocking examination.  The 
assessment included left knee OCD (osteochondritis dissecans) 
and possible loose body.  In February 1999 the veteran 
complained of pain in both knees, and it was noted that he 
had been scheduled for arthroscopic surgery.  In August 1999 
the veteran underwent right knee arthroscopy and medial 
meniscal debridement.

On a VA psychiatric and neurologic examination in September 
1999 the veteran complained of knee pain and it was noted 
that he ambulated with a cane.  He periodically had swelling 
of the knee and took ibuprofen for his knees.  It was noted 
that he favored the right knee on ambulation.  The left knee 
flexed from 0 to 80 degrees, but stopped at that point 
because of pain.  There was "fusiform deformity" of both 
knees, but no effusion or subluxation in the left knee. The 
impressions included post-operative status medial 
meniscectomy, left and right knees.

Received by the RO in October 1999 were treatment records 
from the Little Rock VAMC which showed that the veteran 
underwent physical therapy for his knees from May to August 
1998.  In May 1998 the veteran reported that he wore a hinged 
brace on the left knee, and that the left knee would collapse 
underneath him, and when pushing off or moving to change 
direction he felt a catch.  He reported that his left knee 
gave away approximately twice a month.  Examination showed no 
swelling or fever in the left knee, and range of motion was 
from 0 to 135 degrees.  In June 1998 the veteran reported 
that his left knee went out on him and it was painful 
afterwards.  Progress notes for physical therapy in early 
June 1998 showed that he tolerated the treatment without 
complaints of pain or difficulty.  Later in June 1998, the 
veteran reported having a bad day for pain in his knees, and 
it was noted that he exhibited significant pain behaviors.  
In July 1998 the veteran reported that he was stronger, but 
that he had not had an increase or decrease in pain.  It was 
noted that he was tolerating the exercise program well.  In 
August 1998 the veteran was discharged from physical therapy, 
and he reported that the therapy helped him to be stronger, 
but his pain was still the same.  

In a June 2000 letter, a doctor from the Central Arkansas 
Veterans Healthcare System reported treating the veteran for 
hypertension, hyperlipidemia, and bilateral degenerative 
joint disease of the knees.  The veteran had reported that he 
had an injury in the military which caused injury to his left 
knee, resulting in traumatic arthritis.  It was noted that he 
subsequently had a medial meniscus tear of the right knee and 
underwent arthroscopic surgery for this condition in August 
1999.  The doctor opined that "[m]ost likely, it [was] 
reasonable to assume that much of his injury was sustained in 
the service".  

Received from the veteran's representative in June 2000 were 
additional VA treatment records, primarily pertaining to 
treatment the veteran received after his right knee surgery 
in August 1999.  In September 1999 he underwent therapy on 
his right knee, and on examination it was noted that his left 
knee range of motion was from 0 to 109 degrees.  It was also 
noted that he had bilateral decreased knee flexion, and was 
able to execute a straight leg raising without assistance.  
In October 1999, examination showed that both knees were in 
braces and had popping and crepitance with motion. 

In March 2001 the veteran testified at a videoconference 
hearing at the RO, before the undersigned Member of the 
Board.  The veteran testified that his left knee had been 
hurting since 1972, and that it affected his walking, 
standing, bending, and running, and he had to get around with 
a cane.  He testified that he had been seen "off and on" at 
the VA since his discharge from service.  He claimed that his 
left knee symptomatology had increased and that his right 
knee began from the left knee.  He testified that he walked 
with a cane because he was afraid he was "going to give out", 
and that he walked with an unnatural stride since 1973.  He 
reported that walking with an unnatural stride caused 
problems with his back, his neck, and put pressure on his 
right knee.  He testified that after he had arthroscopic 
surgery on the left knee in August 1971, he was given a brace 
for it and put on a physical therapy program.  He reported 
that the physical therapy made no difference for his knee and 
that it strengthened his muscles, but his knee felt unstable.  
He reported that his left knee hurt every day, all day, and 
that he was unable to fully extend or bend his knee.  He 
claimed that because of his knees he could only stand 
unassisted for 3 minutes, and that with assistance he could 
walk about a block or two before he needed to stop.  He had 
not attempted to get work since his second operation on the 
right knee.  He testified that his right knee problems 
started in service and continued after service.  The veteran 
testified that his current treatment was at the Little Rock 
VAMC, every three months, and that his only private treatment 
was in the 1980s.  He testified that he last worked in 1994, 
at which time he was working as a concrete specialist and he 
fell on his right knee and fractured the left knee.  He 
reported that his doctors had considered replacing the knee 
in two to five years.  He reported that he used a cane, and 
sometimes crutches, and that he had braces for both knees.  

Received from the veteran, at the videoconference hearing in 
March 2001, were duplicate copies of service medical records 
as well as VA treatment records, along with a waiver of 
initial review by the RO.  A review of the VA treatment 
records shows that they primarily pertain to unrelated 
treatment the veteran received, and that on some occasions 
the veteran complained of knee pain.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  Additionally, it is the 
intent of the rating schedule to recognize actually painful 
joints due to healed injury as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

For the portion of the veteran's service-connected left knee 
disability manifested by instability, a 30 percent rating has 
been assigned pursuant to Diagnostic Code 5257, which 
provides that knee impairment manifested by severe recurrent 
subluxation or lateral instability warrants a maximum rating 
of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A separate 10 percent rating has been assigned for the 
veteran's service-connected left knee arthritis, pursuant to 
Diagnostic Code 5010.  Arthritis, due to trauma, and 
substantiated by x-rays findings is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Full range of motion of the knee is from 0 degrees to 140 
degrees in flexion and extension.  38 C.F.R. § 4.71, Plate 
II.  The appropriate diagnostic codes for range of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides that a 20 percent rating is assigned when 
flexion of the leg is limited to 30 degrees.  A 30 percent 
rating is assigned when flexion of the leg is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a 20 percent rating when 
there is extension of the leg limited to 15 degrees.  A 30 
percent rating is warranted when extension of the leg is 
limited to 20 degrees.  A 40 percent rating is warranted when 
extension of the leg is limited to 30 degrees.  A 50 percent 
rating is warranted when extension of the leg is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Entitlement to an increased rating 
for post-operative residuals of a left knee injury, 
with Baker's cyst and instability

The record reflects that the portion of the veteran's 
service-connected left knee disability manifested by 
instability is rated under Diagnostic Code 5257, which 
provides for a maximum schedular rating of 30 percent for 
severe lateral instability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  It is not shown that the instability or 
subluxation are severe, despite this evaluation, and in fact, 
during some recent work-ups there was neither subluxation nor 
laxity observed.  An overview of the record does reflect the 
presence of subluxation and laxity requiring the use of a 
knee brace, but the instability and subluxation are not shown 
to be under evaluated.  Thus, a rating in excess of 30 
percent is denied for the portion of the veteran's service-
connected left knee disability manifested by instability.  

Entitlement to an increased rating for arthritis of the left 
knee

As noted above, a 10 percent rating was assigned, pursuant to 
Diagnostic Code 5010 for the veteran's left knee arthritis.  
A rating in excess of 10 percent for this portion of his 
service-connected left knee disability would require a 
showing that extension of the left knee is limited to 15 
degrees, or that flexion of the left knee is limited to 30 
degrees, or that there is comparable functional impairment of 
the left knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  

The objective medical evidence shows that the portion of the 
veteran's left knee disability encompassing arthritis is 
primarily manifested by complaints of pain and objective 
evidence of pain on motion and no more than slight to 
moderate limitation of motion.  A March 1997 VA treatment 
record showed full range of motion of the left knee.  In May 
1998 range of motion was from 0 to 135 degrees.  On VA 
examination in 1998 the left knee showed range of motion of 0 
to 120 degrees, and the veteran was extremely protective of 
any stress testing of the left knee because of pain.  There 
was no atrophy of the thighs or calves.  On a VA discharge 
summary in December 1998, he had full range of motion of the 
lower extremities.  A January 1999 VA treatment record showed 
full range of motion of the left knee.  On VA examination in 
March 1999 the left knee showed a range of 0 to 125 degrees.  
On VA examination in September 1999 the left knee flexed from 
0 to 80 degrees, but stopped at that point because of pain.  
A VA treatment record dated in September 1999 showed left 
knee range of motion was from 0 to 109 degrees.  

Based on the objective medical evidence of record, the Board 
concludes that a rating in excess of 10 percent is not 
warranted.  The objective findings do not show or approximate 
left knee extension limited to 15 degrees, or flexion of the 
left knee limited to 30 degrees, nor is there comparable 
functional impairment of the left knee.  The veteran has 
consistently complained of left knee pain, but does not 
exhibit significant atrophy, weakness, denervation or other 
signs of deformity reflecting significantly greater knee 
impairment.  The Board notes that the veteran's functional 
impairment of the left knee, due to arthritis, is manifested 
by pain and loss of range of motion due to pain.  In fact, at 
times the veteran has complained of pain in any movement of 
the knee.  However, a higher rating based on functional 
impairment is not warranted.  The current evaluation 
recognizes the limitation of function due to pain and 
compensates the veteran at a greater rate than his actual 
limitation of motion would ordinarily warrant.  The Board 
therefore finds that the veteran's left knee degenerative 
joint arthritis, with consideration of DeLuca, 38 C.F.R. 
§ 4.40 and 4.45, warrants the assignment of a 10 percent 
rating, pursuant to Diagnostic Code 5260.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  The assignment of a higher rating 
would require a showing of limitation of flexion to 30 
degrees or limitation of extension to 15 degrees, which has 
clearly not been shown by the objective evidence of record, 
nor has comparable functional impairment been shown.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Accordingly, 
no more than a 10 percent rating is warranted for the 
veteran's arthritis of the left knee.

Entitlement to service connection for a right knee disability

The veteran has contended that his right knee disability was 
caused by his service-connected left knee disability; he 
alternatively testified in March 2001 that his right knee 
problems had an onset during his active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service. 38 
U.S.C.A.  §§ 1110, 1131.  In addition, service connection may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Service connection may also be established when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The record reflects that the veteran has a current right knee 
disability.  There is also evidence showing that the veteran 
complained of right knee pain on two occasions in service, 
however the only clinical finding made pertaining to the 
right knee was a finding of a positive McMurray's sign and 
tenderness of the medial joint.  Service medical records show 
no other clinical findings or diagnosis made pertaining to 
the right knee.  The veteran first filed a claim for service 
connection for a right knee disability in December 1996, and 
the first medical evidence of record pertaining to the right 
knee was dated in August 1996, over 20 years after his 
discharge from service.  Although the veteran underwent a VA 
examination in 1988, the record reflects that there were no 
complaints or findings made on that examination pertaining to 
the right knee.  

On VA examination in 1998, the impression was early 
degenerative arthritis of the right knee, and the examiner 
was unable to establish a relationship between "the findings 
and the complaints of the right knee and the injury" to the 
left.  On VA examination in 1999 the examiner noted that the 
record did not show an episode of trauma to the right knee 
associated with injury to the left knee, and that a careful 
search of the claims file did not establish a chronological 
series of symptoms or treatment referable to the right knee.  
The VA examiner opined that the veteran's "history as stated 
regarding the onset of symptoms in the right knee in 1993 
does not establish a connection".  This evidence tends to 
show that the right knee disability is not related to the 
service-connected left knee disability.  

The only evidence which tends to support the veteran's 
contentions was a June 2000 letter, from a doctor with the 
Central Arkansas Veterans Healthcare System who noted that 
the veteran reported he had an injury to the left knee in 
service, which resulted in traumatic arthritis, and that he 
subsequently had a medial meniscus tear of the right knee and 
underwent arthroscopic surgery.  The doctor opined that 
"[m]ost likely, it [was] reasonable to assume that much of 
his injury was sustained in the service".  The Board notes, 
however, that it is unclear as to which knee the doctor is 
referring to in the opinion, and even if the right knee is 
presumed to be the one that the doctor refers to, the opinion 
does not reflect a review of the clinical record or show that 
the examiner based the opinion on anything other than the 
veteran's self-reported history.  In Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
had reviewed claimant's SMRs or any other relevant documents 
which would have enabled him to form an opinion on service 
connection on an independent basis; see also, Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  The VA physical examination report reflects a review 
of the clinical evidence and an opinion based on that review 
and a clinical examination.  

Although the veteran has claimed that his right knee 
disability had an onset during service, and alternatively 
that his right knee disability was caused by his service-
connected left knee disability, the veteran is a lay person, 
and as a layperson, he does not have the expertise to opine 
regarding medical etiology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
The clear preponderance of the evidence shows that the 
veteran's right knee disability is not related to service or 
to the service-connected left knee disability, and that 
service connection on either a direct basis or a secondary 
basis is not warranted.  38 C.F.R. §§ 3.303, 3.310; Gilbert, 
supra.

Consideration of 38 C.F.R. § 3.321(b)

The veteran contends that his knee disabilities have affected 
his employability, and specifically claims that his service-
connected left knee disability has impacted his ability to 
work.  The RO has therefore considered whether entitlement to 
an extraschedular evaluation for the veteran's service-
connected left knee disability, pursuant to 38 C.F.R. 
§ 3.321(b), is warranted.

The applicable regulation provides that ratings shall be 
based as far as practicable, upon the average impairments of 
earning capacity.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment, due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is that there must be a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

The Board has therefore considered whether the veteran should 
be assigned an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b), and finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level due to his 
service-connected left knee disability.  The veteran has 
reported that after service he went to work in concrete and 
did this type of work until 1980, and then left the work 
force, only to return later.  He reported that in 1994 he 
again left the work force, after reinjuring his left knee at 
work, due to instability occurring while carrying a weight.  
In a letter dated in March 1998 it was noted that the veteran 
had an injured knee and was "temporarily" unable to work.  In 
a June 1999 letter, the veteran claimed that his job 
stability after service was "minimal", which he claimed was 
due to the injuries sustained in his left and right knees.  
He also claimed he had only two jobs as a "roofer".  Although 
the veteran has contended that his service-connected left 
knee disability interferes with his ability to work, there is 
no evidence showing that there has been "marked interference" 
with his ability to work.  The record reflects that he has 
other disabilities which might impact his ability to work.  A 
non-service-connected pension was granted by September 1999 
rating decision, and at that time it was found that the 
veteran was unable to secure and follow a substantially 
gainful occupation due to disability, which included his 
service-connected left knee disability, and non-service-
connected disabilities including a right knee injury, lumbar 
and cervical strain, dysthymic disorder, peripheral 
neuropathy of the right and left lower extremities, and 
hypertension.  The current evaluations of the left knee 
disability already contemplate severe instability or 
subluxation and additional functional loss due to arthritis.  
Thus, the Board concludes that the evidence of record does 
not support a finding that there is "marked interference" 
with employment due solely to the service-connected left knee 
disability.

There is also no evidence, nor has the veteran alleged, that 
he has been hospitalized recently for treatment for his left 
knee disability.  Thus, based on a review of all of the 
evidence of record, the Board finds that there is no evidence 
of any unusual or exceptional circumstances that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b).

Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, the Board finds that the 
VA's duties, as set out in the VCAA, have nonetheless been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has been 
notified in the May 1997 and April 1999 rating decisions, the 
September 1998 statement of the case, and subsequent 
supplemental statements of the case in April 1999, October 
1999, and October 2000, of what would be necessary, 
evidentiary wise, for the assignment of a higher rating for 
the service-connected left knee disability, and for 
entitlement to service connection for a right knee 
disability.  Additionally, at the March 2001 hearing, the 
undersigned Member of the Board notified the veteran that in 
order to be successful in his claims, he needed to show 
greater motion loss in the left knee and needed medical 
evidence showing either that the right knee disability was 
due to the left knee disability or that the right knee 
disability had its onset during service.  The Board therefore 
concludes that the discussions in the rating decision, the 
statement of the case, the supplemental statements of the 
case, and the Board Member's statements at the March 2001 
hearing adequately informed the veteran of the information 
and evidence needed to substantiate this claim, and complied 
with VA's notification requirements.  Thus, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Throughout the pendency of this appeal, the 
veteran has cited only VA sources of treatment for his left 
and right knee disabilities, including the Little Rock VA 
Hospital and North Little Rock VAMC.  The record reflects 
that the RO has requested treatment records from these 
sources; thus, the Board finds that the RO provided the 
requisite assistance to the veteran in obtaining named VA 
treatment records.  The Board therefore finds that the RO 
made reasonable efforts to obtain all of the relevant records 
adequately identified by the veteran and, in fact, it appears 
that all such evidence identified by the veteran relative to 
his claim have been obtained and associated with the claims 
folder.  The record also reflects that the veteran has also 
undergone VA examinations pertaining to the severity of his 
service-connected left knee disability, as well as pertaining 
to the etiology of his service-connected right knee 
disability.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 









ORDER

Entitlement to a rating in excess of 30 percent for the 
veteran's service-connected post-operative residuals of left 
knee injury, manifested by instability, is denied.

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected arthritis of the left knee is 
denied.

Entitlement to service connection for a right knee disability 
on a direct basis and as secondary to the service-connected 
left knee disability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

